Defendant appeals from a judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting him of violating section 1140 of the Penal Law. The information charged that the violation was committed “ on or about April 25, 1951 and prior thereto * 9 * in a public place where other persons were present.” Defendant was fined $100 or thirty days in the city prison, and in addition to serve three months in the workhouse. Execution of the latter part of the sentence was suspended, and defendant paid the fine. Judgment of conviction reversed on the law and the facts, information dismissed and fine remitted. The charge that the acts constituting the violation had been committed April 25, 1951, in a public place was not sustained on the trial, as the only evidence offered showed commission in the cellar of defendant’s home. Nolan, P. J., Carswell, Adel, MacCrate and Schmidt, JJ., concur.